Citation Nr: 1143020	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-29 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.  

2.  Entitlement to an increased rating for diffuse spondylosis, thoracic spine, with straightening and moderate spondylosis, cervical spine, currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable rating for residual scar, status post calcaneus fracture repair, right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to October 1990 and from February 1994 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a bilateral knee condition and continued the ratings assigned for diffuse spondylosis, thoracic spine, with straightening and moderate spondylosis, cervical spine (10 percent) and residual scar, status post calcaneus fracture repair, right foot (zero percent).  The RO in New York, New York, currently has jurisdiction of the claims.

The April 2008 rating decision also denied service connection for dental abscesses for dental treatment purposes.  The Veteran filed a notice of disagreement regarding this issue.  In a June 2009 letter, the RO informed him that its action to rate his claim for dental treatment was improper in two respects; first because it should have advised him that he needed to apply for this benefit at the nearest VA Medical Center (VAMC) and should not have rated the issue unless asked to do so by the VAMC and, secondly, because it should have addressed the claim for compensation purposes.  The RO then advised the Veteran to go to the nearest VAMC to make a claim for dental treatment, that it would make a determination regarding the issue of service connection for a dental condition for compensation purposes, and that it was not accepting his notice of disagreement on the dental issue.  Service connection for grinding of teeth claimed as a dental condition was subsequently denied in a June 2009 rating decision.  The Veteran did not appeal this decision and the issue is not before the Board for appellate review.  

The Veteran presented testimony before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.  

The issue of entitlement to service connection for hammertoe, secondary to right calcaneous fracture repair, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the claims.  

The Veteran seeks entitlement to service connection for a bilateral knee condition.  When filing his claim in December 2007, he originally asserted that he developed a bilateral knee condition over the last year.  At the time of his hearing, however, the Veteran reported that his knee problems began in service.  He contends that his military occupation specialties of infantry and paratrooper put a lot of strain on his knees and that this strenuous activity resulted in his current condition.  The Board found that the Veteran's testimony was credible.  See VA Forms 21-4138 dated December 2007 and May 2008; April 2011 transcript.  His DD 214s indicate that he is in receipt of a parachutist badge and that his military occupation specialties were indirect fire infantryman and psychological operations (PSYOP) SPEC.  

Service treatment records document complaints related to the Veteran's right knee in September 1994, March 1997 and April 1998.  The latter two entries relate to a lump/cyst found on the Veteran's right knee.  There are no complaints related to the Veteran's left knee and no discharge examination of record.  A VA examination was conducted in February 2008.  The examiner indicated that the Veteran reported a history of bilateral knee problems of a few months duration after prolonged run, but not in service.  Following examination, it was the examiner's opinion that the Veteran's bilateral knee condition, diagnosed as mild bilateral patellofemoral syndrome, was not caused by or a result of military service, as evidenced by history, physical examination and claims file review.  Given the Veteran's credible testimony and the documented complaints related to his right knee while in service, the Board finds that the opinion rendered in February 2008 is inadequate.  On remand, the RO/AMC should obtain another opinion regarding the etiology of the Veteran's mild bilateral patellofemoral syndrome.  

The Veteran's service-connected diffuse spondylosis, thoracic spine, with straightening and moderate spondylosis, cervical spine, and residual scar, status post calcaneus fracture repair, right foot, were last examined more than three years ago in February 2008.  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of the foregoing, the Board finds that the Veteran should be afforded contemporaneous VA examinations for the purpose of ascertaining the current severity of his service-connected diffuse spondylosis, thoracic spine, with straightening and moderate spondylosis, cervical spine, and residual scar, status post calcaneus fracture repair, right foot.  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the New York Healthcare System, dated since May 2009.  

2.  Forward the Veteran's claims folder to an appropriate VA examination to obtain an opinion regarding the etiology of the Veteran's mild bilateral patellofemoral syndrome.  The examiner must consider the Veteran's contention regarding in-service symptomatology related to his bilateral knees, his military occupation specialty of indirect fire infantryman, and his receipt of the parachutist badge.  Based on those considerations and a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed disability affecting either knee was incurred in or is related to service.  A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected diffuse spondylosis, thoracic spine, with straightening and moderate spondylosis, cervical spine.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including range of motion studies, should be performed.  

The examiner should identify all residuals attributable to the Veteran's service-connected diffuse spondylosis, thoracic spine, with straightening and moderate spondylosis, cervical spine, to include any neurological findings.

The examiner should express the findings of range of motion studies in degrees and in relation to normal range of motion, and should fully describe any pain, weakened movement, excess fatigability, and incoordination present.  In doing so, the examiner must report the extent of the Veteran's pain-free range of motion.  To the extent possible, the examiner should also express any functional loss in terms of additional degrees of limited motion of the affected joint.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided. 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected residual scar, status post calcaneus fracture repair, right foot.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should describe all residuals of the service-connected residual scar, status post calcaneus fracture repair, right foot.

The examiner should describe the residual scar(s) in detail, noting whether it is deep, superficial, unstable, or painful on objective demonstration.  (A deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).   The size (width and length) of the scar(s) should be measured.  

The examiner should also state whether the residual scar, status post calcaneus fracture repair, right foot, results in any limitation of function.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



